DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/985,156, filed 08/04/2020, claims benefit of 62/896,793, filed  09/06/2019.

Claim Objections
Claim 5 is objected to because of the following informalities: 

Regarding claim 5:    Applicant uses the phrase “inserting predetermined sequence of bits” (line 2).  Examiner believes “predetermined sequence of bits” is in reference to “a predetermined sequence of bits” claimed in line 2 of claim 2.  Examiner suggests “inserting predetermined sequence of bits” (claim 5 line 2) should read “inserting the predetermined sequence of bits.”
	Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jungerman, U.S. Pat. No. 6,629,272 B1, in view of Tsuchiya et al., U.S. Pub. No. 2010/0246655 A1.

Regarding Independent claim 1 Jungerman teaches:
	A method comprising: 
	inserting a [predetermined sequence of bits] into a bit stream with a predetermined periodicity (Jungerman, fig 1 Jungerman teaches “a pattern generator 100 sends a sequence of bits 101 to the DUT 102 for testing.  The bit sequence is generated by a pseudo random bit sequencer (PRBS) 108” (col 3 line 17-20) where “bit sequence” reads on “bit stream.”  “Accordingly, the bit  sequence signal 200 has the same period as the clock signal 202 with each bit expressed within one period” (fig 2, col 3 line 31-33) therefore Jungerman discloses “a bit stream with a predetermined periodicity”).   
	Jungerman does not teach:
	inserting a [predetermined sequence of bits]
	Tsuchiya teaches:
	inserting a [predetermined sequence of bits] (Tsuchiya, ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” that creates the “zero-inserted data streams” (¶ 0047) where the “data of 0 values” discloses “a predetermined sequence of bits.” 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of inserting predetermined bits into the data stream as disclosed by Tsuchiya in order to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  
	Jungerman teaches:
	providing the bit stream to an oscilloscope (Jungerman, fig 1:  Jungerman teaches the bit stream transmitted by the DUT 102 is represented by line 103 in fig 1 which is referred to as a “first bit sequence 103” (col 3 line 46-65).  Fig 1 depicts the bit stream, “the first bit sequence 103” being provided to an oscilloscope); and 
	Junger does not teach:
	triggering the [oscilloscope] based on the inserted predetermined sequence of bits.
	Tsuchiya teaches:
	triggering the [oscilloscope] based on the inserted predetermined sequence of bits (Tsuchiya, fig 1, fig 2, ¶ 0048-¶ 0051:  Tsuchiya teaches “The trigger circuit 26 outputs a trigger signal TRG to a storage control means 27 when the interpolated demodulation signal J’ changes in a predetermined direction (increasing or decreasing direction) to reach a threshold value R set beforehand” disclosing the triggering is “based on the inserted predetermined sequence of bits”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the method of triggering on the predetermined sequence of bits as disclosed by Tsuchiya in order to provide the user more control over the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  
	Jungerman teaches;
	triggering the [oscilloscope] (Jungerman, fig 1, col 4 line 45-55:  Jungerman teaches the “first bit sequence 103” is received by the oscilloscope which is triggered (col 4 line 45-55)).  

Regarding claim 2 Jungerman does not teach:
	all of the bits in the predetermined sequence of bits have a same value.
	Tsuchiya teaches:  
	all of the bits in the predetermined sequence of bits have a same value (Tsuchiya ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” (¶ 0047) where “the data of 0) values” discloses “the predetermined sequence of bits” and all have the same “0 values”). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of inserting bits of the same value into the data stream as disclosed by Tsuchiya in order to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Regarding claim 3 Jungerman teaches:
	triggering the oscilloscope based on the inserted [predetermined] sequence of bits comprises ignoring occurrences of the [predetermined] sequence of bits in the bit stream not associated with the predetermined periodicity (Jungerman teaches the bit sequence signal has the same period as the clock signal where the period is predefined (col 3 line 30-33).  The oscilloscope uses the clock signal as a trigger but the clock signal and the bit sequence signal have the same period therefore triggering on the clock signal is the same as triggering on the bit sequence signal.  Therefore, the oscilloscope would only be triggered with respect to the periodicity and not necessarily on the bit thereby disclosing “ignoring occurrences of the [predetermined] sequence of bits in the pseudo-random data”). 
	Jungerman does not teach:
	the inserted [predetermined] sequence of bits
	Tsuchiya teaches: 
	the inserted [predetermined] sequence of bits (Tsuchiya ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” (¶ 0047) where “the data of 0) values” discloses “the predetermined sequence of bits”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of inserting a predetermined sequence of bits into the data stream as disclosed by Tsuchiya in order to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Regarding claim 4 Jungerman teaches:
	the bit stream comprises pseudo-random data (Jungerman col 3 line 14-25:  Jungerman teaches “The bit sequence is generated by a pseudo-random bit sequencer (PRBS)” (col 3 line 19-20)).  

Regarding claim 5 Jungerman does not teach: 
	inserting predetermined sequence of bits into the bit stream after every n bits of [pseudo-random] data, where n is a positive integer.  
	Tsuchiya teaches:
	inserting the predetermined sequence of bits into the bit stream comprises inserting predetermined sequence of bits into the bit stream after every n bits of [pseudo-random] data, where n is a positive integer (Tsuchiya, ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values, the number of which is “K-1” continuously between input data streams” creating “zero inserted data streams” (¶ 0047) disclosing “inserting the predetermined sequence of bits into the bit stream comprises inserting predetermined sequence of bits into the bit stream after every n bits of data” where “the data of 0 values” reads on the “predetermined sequence of bits” and “continuously between input data streams” discloses inserting the predetermined bits “after every n bits” of data).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of inserting predetermined bits into the data stream in specific intervals as disclosed by Tsuchiya in order to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  
	Jungerman teaches:
	[pseudo-random] data (see claims 4 above).  

Regarding claim 7 Jungerman teaches:
	generating an eye pattern with the oscilloscope based on triggering the oscilloscope (Jungerman, col 4 line 45-col 5 line 9:  Jungerman teaches “a multivalue display 142, the oscilloscope 140 displays an eye diagram 144” based on “a trigger to sweep the first bit sequence 103” (col 4 line 45-49) disclosing “generating an eye pattern with the oscilloscope based on triggering the oscilloscope”).  

Regarding Independent claim 10
	circuitry configured to generate an eye pattern based upon an input signal (Jungerman, col 4 line 45-col 5 line 9:  Jungerman teaches “a multivalue display 142, the oscilloscope 140 displays an eye diagram 144” based on “a trigger to sweep the first bit sequence 103” (col 4 line 45-49) where “the first bit sequence” discloses “an input signal”); and 
	circuitry configured to trigger a sweep of the oscilloscope based on a [predetermined] sequence of bits having a predetermined periodicity in the input signal (Jungerman, col 4 line 45-col 5 line 9:  Jungerman teaches “a trigger to sweep the first bit sequence 103”( col 4 line 45-49) where “bit sequence signal 200 has the same period as the clock signal 202 with each bit expressed within one period” (fig 2, col 3 line 31-33) therefore Jungerman discloses “a sequence of bits with a predetermined periodicity”).   
 	Jungerman does not teach:
	a [predetermined] sequence of bits
	Tsuchiya teaches:
	a [predetermined] sequence of bits ((Tsuchiya, ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” that creates the “zero-inserted data streams” (¶ 0047)  where the “data of 0 values” discloses “a predetermined sequence of bits.” 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of inserting a predetermined sequence of bits into the data stream as disclosed by Tsuchiya in order to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Claims 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jungerman in view of Tsuchiya as applied to claim 1 and claim 10 respectively above, and further in view of Tan, U.S. Pub. No. 2014/0362901 A1.

Regarding claim 6 Jungerman does not teach:  
	the oscilloscope comprises a decision feedback equalizer (DFE) including x taps, wherein the predetermined sequence of bits comprises x bits, and wherein x is a positive integer.  
	Tan teaches:
	the oscilloscope comprises a decision feedback equalizer (DFE) including x taps, (Tan, fig 12, ¶ 0007-¶ 0009, ¶ 0032-¶ 0034, ¶ 0076-¶ 0077:  Tan teaches “Computationally efficient methods and related systems, for use in a test and measurement instrument, such as an oscilloscope, optimize the performance of DFEs used in a high-speed serial data link by identifying optimal DFE tap values for peak-to-peak based criteria” (Abstract).  Fig 12 depicts a DFE model with ‘n’ number of feedback coefficients” (¶ 0077) therefore Tan discloses “the oscilloscope comprises a decision feedback equalizer (DFE) including x taps”).  
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the well-known technique for removing signal degradations by using the decision feedback equalizer as disclosed by Tan in order to provide a system that decreases signal degradation by “more efficient and accurate optimization of the DFE” (Tan, ¶ 0007, ¶ 0009). 
	Tsuchiya teaches:
	 the predetermined sequence of bits comprises x bits, and wherein x is a positive integer (Tsuchiya ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” (¶ 0047) where “the data of 0 values” discloses “the predetermined sequence of bits” and “values” discloses “x bits”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of inserting a positive number of bits into the data stream as disclosed by Tsuchiya to provide the user more control over the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Regarding claim 11 Jungerman does not teach: 
	a decision feedback equalizer (DFE) configured to equalize the input signal.  
	Tan teaches:
	a decision feedback equalizer (DFE) configured to equalize the input signal (Tan, ¶ 0016:  Tan teaches a “system for optimizing the equalization of a high-speed data link including an input configured to receive an input waveform and a processor configured to perform decision feedback equalizer (DFE) adaptation on input waveform for a multi-feedback coefficient DFE with n feedback coefficients, where n is greater than 1” (¶ 0016) thereby disclosing ” a decision feedback equalizer (DFE) configured to equalize the input signal”) 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the well-known technique for removing signal degradations by using the decision feedback equalizer as disclosed by Tan in order to provide a system that decreases signal degradation by “more efficient and accurate optimization of the DFE” (Tan, ¶ 0007, ¶ 0009). 

Regarding claim 12 Jungerman does not teach: 
	the DFE comprises x taps, and wherein the predetermined sequence of bits comprises at least x bits having a same value.  
	Tan teaches:
	the DFE comprises x taps (Tan, Abstract, fig 12, ¶ 0076-¶ 0077:  Tan teaches “Computationally efficient methods and related systems, for use in a test and measurement instrument, such as an oscilloscope, optimize the performance of DFEs used in a high-speed serial data link by identifying optimal DFE tap values for peak-to-peak based criteria” (Abstract).  Fig 12 depicts a DFE model with ‘n’ number of feedback coefficients” (¶ 0077) therefore Tan discloses “the DFE comprises x taps”).  
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the well-known technique for removing signal degradations by using the decision feedback equalizer as disclosed by Tan in order to provide a system that decreases signal degradation by “more efficient and accurate optimization of the DFE” (Tan, ¶ 0007, ¶ 0009). 
	Tsuchiya teaches:
	 the predetermined sequence of bits comprises at least x bits having a same value 
(Tsuchiya ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” (¶ 0047) where “the data of 0 values” discloses “the predetermined sequence of bits” and “values” discloses “x bits having a same value”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of inserting bits into the data stream having the same value as disclosed by Tsuchiya to provide the user more control over the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jungerman in view of Tsuchiya as applied to claims 7 and 12 respectively above, and further in view of Duff et al., hereinafter Duff, U.S. Pub. No., 2007/0282542 A1.

Regarding claim 8 Jungerman does not teach: 
	the [eye pattern] excludes the predetermined sequence of bits from each sweep of the eye pattern.
	Duff teaches:
	the [eye] pattern excludes the predetermined sequence of bits from each sweep of the [eye] pattern (Duff, fig 11, ¶ 0096:  Duff teaches excluding data from satisfying a trigger 
(¶ 0096)).
  	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of excluding data bits from a trigger sweep as disclosed by Duff in order to provide the user more control over the trigger in order to provide a system trigger based on “whether a trace can be interpreted as exhibiting a selected serial bit pattern” (Duff, abstract) such as an eye pattern.    
	Jungerman teaches:
	the [eye] pattern (see claim 7 above).

Regarding claim 9 Jungerman does not teach: 
	the [eye pattern] further excludes x bits of the bit stream following the predetermined sequence of bits from each sweep of the [eye pattern].  
	Duff teaches:
	the [eye] pattern further excludes x bits of the bit stream following the predetermined sequence of bits from each sweep of the [eye] pattern.
	(Duff, fig 11, ¶ 0096:  Duff teaches excluding data from satisfying a trigger (¶ 0096)).
  	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of excluding x bits of data as disclosed by Duff in order to provide a trigger sweep based on “whether a trace can be interpreted as exhibiting a selected serial bit pattern” (Duff, abstract) such as an eye pattern.    
	Jungerman teaches:
	the [eye] pattern (see claim 7 above).
  
Regarding claim 13 Jungerman teaches: 
	the circuitry configured to generate an eye pattern (see claim 10 above) is further 
	Jungerman does not teach: 
	configured to exclude the predetermined sequence of bits from the sweep of the [eye] pattern.  
	Duff teaches:
	configured to exclude the predetermined sequence of bits from the sweep of the [eye] pattern (Duff, fig 11, ¶ 0096:  Duff teaches excluding data from satisfying a trigger (¶ 0096)).
  	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of excluding data from the trigger sweep as disclosed by Duff in order to provide the user more control over the trigger in order to provide a system trigger based on “whether a trace can be interpreted as exhibiting a selected serial bit pattern” (Duff, abstract) such as an eye pattern.    
	Jungerman teaches:
	the [eye] pattern (see above).

Regarding claim 14 Jungerman teaches:
	the circuitry configured to generate an eye pattern (see claim 10 above).
	Jungerman does not teach:
	configured to exclude an additional x bits following the predetermined sequence of bits from the sweep of the [eye] pattern.  
	Duff teaches:
	is further configured to exclude an additional x bits following the predetermined sequence of bits from the sweep of the [eye] pattern.  
	(Duff, fig 11, ¶ 0096:  Duff teaches excluding data from satisfying a trigger (¶ 0096)).
  	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of excluding x bits of data as disclosed by Duff in order to provide the user more control over the trigger in order to provide a system trigger based on “whether a trace can be interpreted as exhibiting a selected serial bit pattern” (Duff, abstract) such as an eye pattern.    
	Jungerman teaches:
	the [eye] pattern (see above).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikedo, U.S. Pub No. 2011/0002370 A1 in view of Jungerman, U.S. Pat. No. 6,629,272 B1, in view of Tsuchiya et al., U.S. Pub. No. 2010/0246655 A1, in further view of Wang et al., hereinafter Wang, U.S. Pub. No. 20140079410 A1 in further view of Duff et al., hereinafter Duff, U.S. Pub. No. 2007/0282542 A1.

Regarding Independent claim 15 Ikedo teaches: 
	providing a bit stream comprising pseudo-random data to an oscilloscope across a data path characterized by sufficient signal degradation to prevent the oscilloscope from reliably triggering a sweep of an eye pattern based on receiving the pseudo-random data (Ikedo, fig 17, fig 20, ¶ 0005, ¶ 0013-¶ 0014, ¶ 0116-¶ 0120:  Ikedo teaches an “eye diagram” or “eye pattern” is “obtained when a pseudo-random data signal is input to a transmission path” 
(¶ 0005) where the “eye diagram” can be observed “by using digital oscilloscope 41” (¶ 0013) and the “quality of the transmission path can be evaluated by the degree of openness of the eye in the observed eye diagram” (¶ 0014).  Fig 17 is a flow chart for determining a “determination value” for the “transmission path” of the signal (S404).  A determination value of “worse than determination value C” is for an “inferior transmission path” disclosing “sufficient signal degradation to prevent the oscilloscope from reliably triggering a sweep of an eye pattern”); 
 	Ikedo does not teach:
	inserting a predetermined sequence of bits into the bit stream at predetermined periodic intervals
	Jungerman teaches:
	inserting a [predetermined] sequence of bits into the bit stream at predetermined periodic intervals (Jungerman, fig 1 Jungerman teaches “a pattern generator 100 sends a sequence of bits 101 to the DUT 102 for testing.  The bit sequence is generated by a pseudo random bit sequencer (PRBS) 108” (col 3 line 17-20) where “bit sequence” reads on “bit stream.”  “Accordingly, the bit  sequence signal 200 has the same period as the clock signal 202 with each bit expressed within one period” (fig 2, col 3 line 31-33) therefore Jungerman discloses “a bit stream with a predetermined periodicity”).  
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of inserting a sequence of bits into the data stream as disclosed by Jungerman in order to provide the user more control over the creation of a trigger for an eye diagram.
	Tsuchiya teaches:
	inserting a [predetermined] sequence of bits (Tsuchiya, ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” that creates the “zero-inserted data streams” (¶ 0047)  where the “data of 0 values” discloses “a predetermined sequence of bits.” 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of inserting a predetermined sequence of bits into the data stream as disclosed by Tsuchiya in order to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  
	Wang teaches: 
	to open the eye pattern sufficiently during each of the periodic intervals to permit the oscilloscope to trigger the sweep of the eye pattern (Wang, fig 8, 9, and 10, ¶ 0038-¶ 0039:  fig 8 depicts an eye diagram where “peaking is added to the (“second”) bit in the data stream following the (“first”) bit in which a bit transition occurred”(¶ 0038) producing an “eye diagram” with “more space i.e., the eye is more open” (¶ 0039) where the “eye diagram” is generated by triggering a horizontal sweep (¶ 0006) thereby disclosing “to open the eye pattern sufficiently during each of the periodic intervals to permit the oscilloscope to trigger the sweep of the eye pattern” as the trigger would not reliably sweep if the signal was degraded, causing the eye pattern to not be open (see Ikedo above));
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including triggering the sweep to opening the eye pattern as disclosed by Wang in order to provide a system and method where “the eye opening can be increased” (Wang, ¶ 0006).   
	Ikedo teaches:
	generating the eye pattern based at least in part on the pseudo-random data (Ikedo fig 19, ¶ 0005:  Ikedo teaches an “eye diagram” that is “obtained when a pseudo-random data signal is input to a transmission path” (¶ 0005))
	Ikedo does not teach:
	excluding the predetermined sequence of bits from the sweep of the [eye] pattern.  
	Duff teaches:
	excluding the predetermined sequence of bits from each sweep of the [eye] pattern (Duff, fig 11, ¶ 0096:  Duff teaches excluding data from satisfying a trigger (¶ 0096)).
  	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of excluding the predetermined sequence of bits from each sweep of the [eye] pattern as disclosed by Duff in order to provide the user more control over the trigger in order to provide a system trigger based on “whether a trace can be interpreted as exhibiting a selected serial bit pattern” (Duff, abstract) such as an eye pattern.    
	Ikedo teaches:
	the [eye] pattern (see above).

Regarding claim 16 Ikedo does not teach: 
	all of the bits in the predetermined sequence of bits have a same value.  
	Tsuchiya teaches:  
	all of the bits in the predetermined sequence of bits have a same value (Tsuchiya ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” (¶ 0047) where “the data of 0) values” discloses “the predetermined sequence of bits” and all have the same “0 values”). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of inserting bits of the same value into the data stream as disclosed by Tsuchiya in order to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Regarding claim 17 Ikedo does not teach:
	comprising ignoring occurrences of the predetermined sequence of bits in the pseudo-random data.  
	 Jungerman teaches:
	comprising ignoring occurrences of the [predetermined] sequence of bits in the pseudo-random data (Jungerman teaches the bit sequence signal has the same period as the clock signal where the period is predefined (col 3 line 30-33).  The oscilloscope uses the clock signal as a trigger but the clock signal and the bit sequence signal have the same period therefore triggering on the clock signal is the same as triggering on the bit sequence signal.  Therefore, the oscilloscope would only be triggered with respect to the periodicity and not necessarily on the bit thereby disclosing “ignoring occurrences of the predetermined sequence of bits in the pseudo-random data”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of ignoring occurrences of the sequence of bits not part of the trigger as disclosed by Jungerman in order to provide the user more control over the trigger.
	Tsuchiya teaches: 
	the [predetermined] sequence of bits (Tsuchiya ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” (¶ 0047) where “the data of 0) values” discloses “the predetermined sequence of bits”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of inserting a predetermined sequence of bits into the data stream as disclosed by Tsuchiya in order to provide the user more control over the creation of a trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Regarding claim 18 Ikedo does not teach: 
	inserting the predetermined sequence of bits in to the bit stream after every n bits of the [pseudo-random] data, where n is a positive integer.  
	Tsuchiya teaches:
	inserting predetermined sequence of bits into the bit stream after every n bits of [pseudo-random data], where n is a positive integer (Tsuchiya, ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values, the number of which is “K-1” continuously between input data streams” creating “zero inserted data streams” (¶ 0047) disclosing “inserting the predetermined sequence of bits into the bit stream comprises inserting predetermined sequence of bits into the bit stream after every n bits of data” where “the data of 0 values” reads on the “predetermined sequence of bits” and “continuously between input data streams” discloses inserting the predetermined bits “after every n bits” of data).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for displaying an eye diagram as taught by Jungerman by including the process of inserting a predetermined sequence of bits into the data stream in specific intervals as disclosed by Tsuchiya in order to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  
	Ikedo teaches:
	[pseudo random] data:  (see claim 15 above).

Regarding claim 19 Ikedo does not teach: 
	the predetermined sequence of bits comprises x bits, and wherein x is a positive integer.  
	Tsuchiya teaches:
	 the predetermined sequence of bits comprises x bits, and wherein x is a positive integer (Tsuchiya ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” (¶ 0047) where “the data of 0 values” discloses “the predetermined sequence of bits” and “values” discloses “x bits”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of inserting a predetermined sequence of bits made up of a positive number of bits into the data stream as disclosed by Tsuchiya to provide the user more control over the creation of the trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Regarding claim 20 Ikedo does not teach:
	generating the [eye] pattern is further based on excluding x bits of [pseudo-random] data following the predetermined sequence of bits from the sweep of the [eye] pattern.  
 	Duff teaches:
	generating the [eye] pattern is further based on excluding x bits of [pseudo-random] data following the predetermined sequence of bits from the sweep of the [eye] pattern (Duff, fig 11, 
¶ 0096:  Duff teaches excluding data from satisfying a trigger (¶ 0096)).
  	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of excluding x bits of data from the trigger sweep as disclosed by Duff in order to provide the user more control over the trigger in order to provide a system trigger based on “whether a trace can be interpreted as exhibiting a selected serial bit pattern” (Duff, abstract) such as an eye pattern.    
	Ikedo teaches:
	the [eye] pattern and [pseudo-random] data(see claim 15 above).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ikedo in view of Jungerman, Tsuchiya, Wang, and Duff as applied to claim 15 above, and further in view of Tan, U.S. Pub. No. 2014/0362901 A1.

Regarding claim 21 Ikedo does not teach: 
	performing equalization on the bit stream before generating the eye pattern.  
	Tan teaches:
	performing equalization on the bit stream before generating the eye pattern (Tan, ¶ 0016:  Tan teaches a “system for optimizing the equalization of a high-speed data link including an input configured to receive an input waveform and a processor configured to perform decision feedback equalizer (DFE) adaptation on input waveform for a multi-feedback coefficient DFE with n feedback coefficients, where n is greater than 1” (¶ 0016).  Fig 14B depicts an “eye diagram after a DFE process” therefore after the “equalization” process.  Therefore, Tan discloses “performing equalization on the bit stream before generating the eye pattern”). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the well-known technique for removing signal degradations by using the decision feedback equalizer as disclosed by Tan in order to provide a system that decreases signal degradation by “more efficient and accurate optimization of the DFE” (Tan, ¶ 0007, ¶ 0009). 

Claims 22–25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikedo, U.S. Pub No. 2011/0002370 A1 in view of Jungerman, U.S. Pat. No. 6,629,272 B1, in view of Tsuchiya et al., U.S. Pub. No. 2010/0246655 A1.

Regarding Independent claim 22 Ikedo teaches: 
	An apparatus comprising: 
	circuitry configured to generate a bit stream for providing to an oscilloscope (Ikedo, fig 20, ¶ 0013:  Ikedo teaches “When a pseudo-random data signal that is an evaluation signal generated by pulse pattern generator 101 is input to an input end of transmission path 5, a state of an output signal from an output end of transmission path 5 can be observed as an eye diagram (eye pattern), for example, by using digital oscilloscope 41” (¶ 0013) where “a pseudo-random data signal” discloses “a bit stream”);
	Ikedo does not teach:
	circuitry configured to insert a predetermined sequence of bits into the bit stream with a predetermined periodicity.
	Jungerman teaches:
	circuitry configured to insert a [predetermined] sequence of bits into the bit stream with a predetermined periodicity (Jungerman, fig 1 Jungerman teaches “a pattern generator 100 sends a sequence of bits 101 to the DUT 102 for testing.  The bit sequence is generated by a pseudo random bit sequencer (PRBS) 108” (col 3 line 17-20) where “bit sequence” reads on “bit stream.”  “Accordingly, the bit  sequence signal 200 has the same period as the clock signal 202 with each bit expressed within one period” (fig 2, col 3 line 31-33) therefore Jungerman discloses “a bit stream with a predetermined periodicity”).   
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of inserting a sequence of bits into the data stream as disclosed by Jungerman in order to provide the user more control over the creation of a trigger for an eye diagram.
	Tsuchiya teaches:
	inserting a [predetermined] sequence of bits (Tsuchiya, ¶ 0047:  Tsuchiya teaches the “interpolation processing section 23e inserts the data of 0 values” that creates the “zero-inserted data streams” (¶ 0047)  where the “data of 0 values” discloses “a predetermined sequence of bits.” 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for evaluating a transmission path of a signal by Ikedo by including the process of inserting a predetermined sequence of bits into the data stream as disclosed by Tsuchiya in order to provide the user more control over the creation of a trigger in order to provide accurate reconstruction when “more accurate waveform information is required” (Tsuchiya, ¶ 0063).  

Regarding claim 23 Ikedo teaches:
	the bit stream is a pseudo-random bit stream (PRBS) (Ikedo, ¶ 0013:  Ikedo teaches “a pseudo-random data signal” disclosing a “pseudo-random bit stream”).  

Regarding claim 24 Ikedo teaches: 
	the apparatus is a bit error rate tester (BERT) (Ikedo, ¶ 0013:  Ikedo teaches fig 20 depicts a “bit error rate tester (BERT) 42” (¶ 0013)).  

Regarding claim 25 Ikedo teaches: 
	the apparatus is one of a central processor unit (CPU), a graphics processor unit (GPU), a field-programmable gate array (FPGA), a memory controller, an application-specific integrated circuit (ASIC), a dynamic random access memory (DRAM) device or a non-volatile memory device (Ikedo, fig 18:  Fig 18 depicts a CPU). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villarino-Villa et al., 2017/0272431 A1, teaches method and apparatus to measure a transmission characteristic for providing an eye pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/1/2022